Barnard, P. J.:
The plaintiff was the owner of a farm in Orange county with a large number of cattle thereon. In the spring of 1885 he leased the farm to one Kane, under an agreement that Kane should have all the milk from the cows (about forty head). Kane was to carry the stock on the farm, raise enough on the place, and buy deficiency if any. The hay and grain could not be sold, but -it belonged to the cattle. Kane fled in the fall of 1885, and left the cattle in a neglected condition. The plaintiff at once took possession of his farm, but certain creditors of Kane had attached the hay, oats and straw as the property of Kane and for his debts. The sole question is one of law whether on this contract, Kane had ever a title to the produce of the farm which was reserved by the landlord for the express feeding of the cattle on the farm. Tflere is no reported cáse which has in it the facts of this case. In McCombs v. Becker (3 Hun, 342) the agreement was that.the tenant should pay for deficiency of hay in carrying through the landlord’s cattle and the landlord was to have excess. It was held in this case that the title to the hay was in the tenant. The fair intendment from the facts was that the usual incidents to an absolute tenancy prevailed, and that the tenant owned the title.
In the present case the reserve is twofold. The fodder raised from the farm, for the cows, shall not be sold or removed iram the farm but it must be fed to .them. “It belonged to *238them.” By this limitation the title to the product did not go to the tenant but was received to the lessor, and at most Kane had a naked right of possession for the sole purpose of carrying out his contract, and when he abandoned that, he had no leviable interest in it. (Heald v. Builders' Ins. Co., 111 Mass., 38.)
The judgment should be affirmed with costs.
Pratt, J., concurred.
Judgment and order denying new trial affirmed with costs.